DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-4 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debouk (US Pub. No. 2011/0241862).

As per Claim 3, Debouk discloses a travel control apparatus (100) (Fig. 1; ¶15) comprising:
at least one processor (200) (Fig. 2; ¶61) configured to:
acquire information (as per system 250) indicating that an abnormality of a driver (as per 142) of a vehicle is detected (Figs. 1, 2; ¶17, 20, 61), from a driver status monitor (250) configured to capture an image (as per “interior cameras” in ¶61) of the driver to automatically detect the abnormality (as per 141) of the driver (Figs. 1, 2; ¶17, 20, 61);
make a determination (as per 122 in Fig. 1) that the driver is in a driving difficulty state (as per 122), in response to the abnormality of the driver being detected continuously (as per TBD1 in ¶17, 29) (Figs. 1-2; ¶17, 20-21, 23, 26-27, 29, 31, 35, 44, 61); and
initiate an automatic evacuation control (¶35), based on determining that the driver is in the driving difficulty state (as per 122), the automatic evacuation control being configured to stop automatically the vehicle (¶35),
wherein the at least one processor (200) is further configured to:
activate a lane departure prevention function (lane keeping as per ¶15 during maneuver as per ¶35) of the vehicle and a cruise control function (cruise control as per ¶15 during maneuver as per ¶35) of the vehicle at substantially the same time during an interval from when the abnormality of the driver (as per 142) is detected to when the driving difficulty state of the driver (as per 122) is determined (Figs. 1-2; ¶15, 17, 20-21, 23, 26-27, 29, 31, 35, 44, 61);

based on determining the driving difficulty state of the driver (as per 122), initiate the automatic evacuation control (¶35), the automatic evacuation control (¶35) being configured to:
cause the vehicle to make a lane change in a direction to approach a road strip or a road shoulder (as per “the maneuver drives to the side of the road” in ¶35);
initiate a second vehicle deceleration control of the vehicle after the lane change (as per “the maneuver drives … and stops the vehicle” in ¶35); and
cause the vehicle to move into the road strip or the road shoulder after the second deceleration control (as per “the maneuver drives … and stops the vehicle on the shoulder” in ¶35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Debouk (US Pub. No. 2011/0241862) in view of Kawakami (US Pub. No. 2005/0267684), further in view of Kiefer (US Pub. No. 2013/0342330).

As per Claim 1, Debouk discloses a travel control apparatus (100) (Fig. 1; ¶15) comprising:
at least one processor (200) (Fig. 2; ¶61) configured to:
acquire information (as per system 250) indicating that an abnormality of a driver (as per 142) of a vehicle is detected (Figs. 1, 2; ¶17, 20, 61), from a driver status monitor (250) configured to capture an image (as per “interior cameras” in ¶61) of the driver to automatically detect the abnormality (as per 141) of the driver (Figs. 1, 2; ¶17, 20, 61);
make a determination (as per 122 in Fig. 1) that the driver is in a driving difficulty state (as per 122) in response to the abnormality of the driver being detected continuously (as per TBD1 in ¶17, 29) (Figs. 1-2; ¶17, 20-21, 23, 26-27, 29, 31, 35, 44, 61); and
initiate an automatic evacuation control (¶35), based on determining that the driver is in the driving difficulty state (as per 122), the automatic evacuation control being configured to execute a plurality of processes (“drives the vehicle” and “stops the vehicle” in ¶35) to stop automatically the vehicle (¶35),
wherein the at least one processor (200) is further configured to:

Debouk does not expressly disclose wherein the at least one processor is configured to:
together with activating the lane departure prevention function and the cruise control function, output first notification request information to a human machine interface (HMI) controller controlling a notification device which issues a notification to a passenger of the vehicle, the first notification request information causing a notification indicative of activation of the lane departure prevention function and the cruise control function to be issued; and
together with initiating the automatic evacuation control, output second notification request information to the HMI controller, the second notification request information causing issue of a notification descriptive of one of the processes configured to be executed by the automatic evacuation control, the one of the processes being currently executed by the automatic evacuation control.
Kawakami discloses a vehicle system (1) in which notifications (as per device 30) are generated to indicate the operational state of various vehicle systems (Fig. 1; ¶41-47).  In one embodiment, notifications (as per display 42 and lamp 43 in Fig. 5) are generated to indicate working situation of the lane departure prevention function (Fig. 5; ¶41, 47, 49).  In one embodiment, notifications (as per display 42) indicate working situation of the cruise control function (Fig. 5; ¶41, 47, 49).  In this way, the system driver is able to recognize how various functions are switched (¶5).  Like Debouk, Kawakami is concerned with vehicle control systems.
Kiefer discloses a vehicle system (10) in which notifications (as per 140) are generated to indicate the operational state of various vehicle systems (Figs. 1, 6; ¶18-21, 46-50).  In one embodiment, 
Therefore, from these teachings of Debouk, Kawakami, and Kiefer, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kawakami and Kiefer to the system of Debouk since doing so would enhance the system by: indicating how various functions are switched; and providing alerts to passengers.  The system of Debouk as modified in view of Kawakami and Kiefer would operate with a processor configured to “output first notification request” as claimed and “output second notification request” as claimed in that: Kawakami discloses outputting a first notification describing working situation of lane departure function and working situation of cruise control function; Kiefer discloses outputting alerts describing operation of vehicles systems to the passenger; and Kawakami further discloses outputting a second notification different from the first notification in the event that the working situation has changed.

As per Claim 2, Debouk discloses a travel control apparatus (100) (Fig. 1; ¶15) comprising:
at least one processor (200) (Fig. 2; ¶61) configured to:
acquire information (as per system 250) indicating that an abnormality of a driver (as per 142) of a vehicle is detected (Figs. 1, 2; ¶17, 20, 61), from a driver status monitor (250) configured to capture an image (as per “interior cameras” in ¶61) of the driver to automatically detect the abnormality (as per 141) of the driver (Figs. 1, 2; ¶17, 20, 61);
make a determination (as per 122 in Fig. 1) that the driver is in a driving difficulty state (as per 122), in response to the abnormality of the driver being detected continuously (as per TBD1 in ¶17, 29) (Figs. 1-2; ¶17, 20-21, 23, 26-27, 29, 31, 35, 44, 61); and

wherein the at least one processor (200) is further configured to:
activate a lane departure prevention function (lane keeping as per ¶15 during maneuver as per ¶35) of the vehicle and a cruise control function (cruise control as per ¶15 during maneuver as per ¶35) of the vehicle at substantially the same time during an interval from when the abnormality of the driver (as per 142) is detected to when the driving difficulty state of the driver (as per 122) is determined (Figs. 1-2; ¶15, 17, 20-21, 23, 26-27, 29, 31, 35, 44, 61).
Debouk does not expressly disclose wherein the processor is configured to:
together with activating the lane departure prevention function and the cruise control function, output first notification request information to a human machine interface (HMI) controller controlling a notification device which issues a notification to a passenger of the vehicle, the notification request information causing a notification indicative of activation of the lane departure prevention function and the cruise control function to be issued; and
output second notification request information to the HMI controller, the second notification request information causing a notification descriptive of how to stop the automatic evacuation control to be issued.
Kawakami discloses a vehicle system (1) in which notifications (as per device 30) are generated to indicate the operational state of various vehicle systems (Fig. 1; ¶41-47).  In one embodiment, notifications (as per display 42 and lamp 43 in Fig. 5) are generated to indicate working situation of the lane departure prevention function (Fig. 5; ¶41, 47, 49).  In one embodiment, notifications (as per display 42) indicate working situation of the cruise control function (Fig. 5; ¶41, 47, 49).  In one embodiment, the working situation of the lane departure prevention function can be changed with a 
Kiefer discloses a vehicle system (10) in which notifications (as per 140) are generated to indicate the operational state of various vehicle systems (Figs. 1, 6; ¶18-21, 46-50).  In one embodiment, the vehicle systems include an ACC system and a lane keeping assist system (¶21).  In one embodiment, notifications (as per 140) are configured to provide indications to the passenger (Fig. 2; ¶30-32).  In this way, the system operates to alerts to passengers (¶30).  Like Debouk, Kiefer is concerned with vehicle control systems.
Therefore, from these teachings of Debouk, Kawakami, and Kiefer, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kawakami and Kiefer to the system of Debouk since doing so would enhance the system by: indicating how various functions are switched; and providing alerts to passengers.  The system of Debouk as modified in view of Kawakami and Kiefer would operate with a processor configured to “output first notification request” as claimed and “output second notification request” as claimed in that: Kawakami discloses outputting a first notification describing working situation of lane departure function and working situation of cruise control function; Kiefer discloses outputting alerts describing operation of vehicles systems to the passenger; and Kawakami further discloses outputting a second notification different from the first notification in the event that the working situation has changed, the working situation describing the actuated state of a switch.

As per Claim 4, Debouk discloses travel control apparatus (100) (Fig. 1; ¶15) comprising:
at least one processor (200) (Fig. 2; ¶61) configured to:
acquire driver abnormality information (as per system 250) indicating an abnormality of a driver of a subject vehicle (as per 142) (Figs. 1, 2; ¶17, 20, 61); 

activate a lane departure prevention function (lane keeping as per ¶15 during maneuver as per ¶35) of the subject vehicle and a cruise control function (cruise control as per ¶15 during maneuver as per ¶35) of the subject vehicle at substantially the same time during a time period between when the driver abnormality information is acquired (as per 142) and when the driving difficulty state (as per 122) is determined (Figs. 1-2; ¶15, 17, 20-21, 23, 26-27, 29, 31, 35, 44, 61).
Debouk does not expressly disclose:
together with activating the lane departure prevention function and the cruise control function, output notification request information to a human machine interface controller controlling a notification device which issues a notification to an occupant on one of passenger seats of the subject vehicle,
wherein the notification request information causes the notification indicative of activation of the lane departure prevention function and the cruise control function to be issued.
indicate the operational state of various vehicle systems (Fig. 1; ¶41-47).  In one embodiment, notifications (as per display 42 and lamp 43 in Fig. 5) are generated to indicate working situation of the lane departure prevention function (Fig. 5; ¶41, 47, 49).  In one embodiment, notifications (as per display 42) indicate working situation of the cruise control function (Fig. 5; ¶41, 47, 49).  In this way, the system driver is able to recognize how various functions are switched (¶5).  Like Debouk, Kawakami is concerned with vehicle control systems.
Kiefer discloses a vehicle system (10) in which notifications (as per 140) are generated to indicate the operational state of various vehicle systems (Figs. 1, 6; ¶18-21, 46-50).  In one embodiment, the vehicle systems include an ACC system and a lane keeping assist system (¶21).  In one embodiment, 
Therefore, from these teachings of Debouk, Kawakami, and Kiefer, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kawakami and Kiefer to the system of Debouk since doing so would enhance the system by: indicating how various functions are switched; and providing alerts to passengers.  The system of Debouk as modified in view of Kawakami and Kiefer would operate with a processor configured to “output notification request information” as claimed in that: Kawakami discloses outputting a notification describing working situation of lane departure function and working situation of cruise control function; and Kiefer discloses outputting alerts describing operation of vehicles systems to the passenger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akiyama (US Pub. No. 2012/0025993), Fung (US Pub. No. 2013/0226408), and Yopp (US Pub. No. 2015/0066284) disclose vehicle control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664